Citation Nr: 9916008	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for non-service connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1962 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In January 1996, the veteran withdrew his request for a 
hearing before a member of the Board.  

The case returns to the Board following a remand to the RO in 
April 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following non-service connected 
disabilities: lumbar strain, 20 percent disabling; adjustment 
disorder with anxiety, 10 percent disabling; hypertension, 
zero percent disabling; right hip pain, zero percent 
disabling; and history of gastritis, zero percent disabling.  
The combined non-service connected disability rating is 30 
percent.      
  
3.  The veteran is currently 56 years old.  He last worked in 
July 1990 as a sanitation engineer.  He has a high school 
education with one year of college for business 
administration.  He has additional training in hydraulic and 
pneumatic hand tools.  

4.  The veteran's disabilities do not render him permanently 
and totally unable to perform any type of substantially 
gainful employment consistent with his age, education, and 
occupational experience.   



CONCLUSION OF LAW

The veteran is not permanently and totally unemployable due 
to permanent, non-service connected disabilities.  
38 U.S.C.A. §§ 1502(a), 1521(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342(a), 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO complied with the instructions of the 
April 1997 remand concerning assisting the veteran with his 
claim.  This issue is discussed in additional detail herein.  


Factual Background

The veteran filed a claim for non-service connected 
disability benefits in November 1993.  The only non-service 
connected disability listed was degenerative lower back disc 
and arthritis.  He reported a history of VA medical care 
only.  The veteran indicated that he was currently 
unemployed.  He last worked in July 1990 as a sanitary 
engineer.  He had one year of college and additional training 
regarding hydraulic and pneumatic hand tools.  He was born in 
April 1943.  In a separate statement, the veteran listed 
additional medical disorders, including a sinus condition, 
gastritis, deteriorating disc, arthritis with right leg 
numbness, hypertension, anxiety, and migraine headaches.  He 
specified that his year of college was for business 
administration.  

In connection with his claim, the RO obtained the veteran's 
VA outpatient medical records referenced on his claim form.  
In October 1993, the veteran complained of lower back pain 
radiating to the right knee for four days with no injury or 
hematuria.  He reported having intermittent, "band-like" 
low back pain.  X-rays of the back and hips taken in 1981 
showed disc disease.  He had similar symptoms eight months 
prior to the examination after moving a refrigerator.  He 
reported a recent episode of low back pain and exacerbation 
after getting into a car wrong.  Local heat, bed rest, and 
non-steroidal anti-inflammatory drugs (NSAIDs) resolved the 
pain.  He had no bowel or bladder incontinence.  The veteran 
also complained of stomach upset for three days.  He had 
nausea but no vomiting or hematemesis.  He felt bloated for 
one or two hours after eating.  Physical examination was 
normal.  Blood pressure was recorded as 155/77.  He was 
referred to orthopedics for evaluation of the history of disc 
disease.  Notes from the orthopedic consultation showed that 
physical examination was normal and that X-rays were 
negative.  The assessment was chronic low back pain.  The 
veteran was prescribed a corset, Tylenol, and physical 
therapy.  

The veteran was afforded VA examinations in December 1993.  
During the general medical examination, he reported a history 
of gastritis, anxiety, low back pain, and migraine headaches.  
His current subjective complaints included low back pain 
radiating down the right leg with associated numbness.  He 
became anxious once or twice a week, for which he took Xanax.  
On examination, the examiner commented that the veteran was 
overweight.  There was a slight decrease in lumbar lordosis.  
He walked with a cane favoring the right.  The examiner noted 
the presence of an upper plate and poor dentition on the 
bottom.  No findings with respect to the nose or sinuses were 
recorded.  Blood pressure readings were as follows: 164/94 
sitting, 150/92 recumbent, 148/90 standing, 158/94 sitting 
after exercise, and 148/90 two minutes after exercise.  The 
digestive system was described as normal.  There was 
decreased range of motion of the spine.  Neurological and 
psychiatric examinations were recorded as normal.  The 
diagnosis was hypertension, poor dentition, low back pain, 
and overweight. 

During the December 1993 orthopedic examination, the veteran 
reported having low back pain for more than a month.  It 
radiated to the right lateral thigh.  He had no relief with 
Tylenol.  On examination, there was a slight decrease in 
lumbar lordosis.  There was no fixed deformity.  Musculature 
of the back was normal.  On range of motion testing, there 
was forward flexion to 40 degrees, backward extension to 10 
degrees, lateral flexion to 20 degrees bilaterally, right 
rotation to 30 degrees, and left rotation to 35 degrees.  The 
examiner commented that the veteran's movements when 
straightening from bending at the waist were slow and 
deliberate.  Neurological function was intact throughout.  
Reflexes were 2+.  Straight leg raising was negative.  X-rays 
of the lumbosacral spine were negative.  The diagnosis was 
lumbar strain, possible degenerative disc disease.

A dental rating sheet dated in February 1994 indicated that 
the veteran was service-connected for outpatient treatment 
only for multiple teeth extracted in service.  

In his September 1994 substantive appeal, the veteran 
indicated that he had low back pain and stiffness that 
radiated to the right thigh and caused numbness.  He had pain 
while sitting, standing, and walking.  While he slept, he had 
pain, numbness, and a burning sensation in the disc, hip and 
thigh to the knee.  In addition, the veteran explained that 
he developed a panic attack if he was confined to close 
quarters or stationary for any length of time.  He also had 
panic when he was under stress, pressure, or time limits.  

The veteran failed to report to VA examinations scheduled in 
December 1994.  

The veteran underwent additional VA examinations in January 
1995.  During the general medical examination, he reported a 
history of "sinus allergies" and anxiety syndrome.  He took 
medications including Daypro, Fiorinal, Xanax, and NSAIDs.  
The veteran explained that he took Tagamet for "hyperactive 
stomach," including epigastric burning, which the medication 
helped.  He had upper gastrointestinal studies done in 1991 
and 1993.  He denied any history of ulcers, hematemesis, or 
melena.  The vetera also indicated that he had a right hip 
problem.  He was unemployed.  The examination report 
indicated that the nose, sinuses, mouth, and throat were 
normal.  Blood pressure was 130/85 while sitting.  
Examination of the abdomen was normal.  The diagnosis 
included history of increased blood pressure with normal 
blood pressure on examination, right hip pain, and 
questionable history of gastritis or ulcer-type symptoms.  

During the January 1995 orthopedic examination, the veteran 
complained of pain in the right posterior lumbosacral spine 
and buttock.  It typically did not radiate below the knee.  
He denied any pertinent medical history.  Physical 
examination revealed hyper lumbar lordosis.  There was no 
fixed deformity and no atrophy of the musculature of the 
back.  Range of motion testing revealed forward flexion to 50 
degrees, backward extension to 10 degrees, lateral flexion to 
10 degrees bilaterally, and rotation to 5 degrees 
bilaterally.  There was objective evidence of pain on all 
maneuvers.  Deep tendon reflexes were 2+ at the knees and 
ankles.  Motor strength was 5/5 in the lower extremities.  
Straight leg raising was negative.  X-rays of the lumbosacral 
spine were negative for fracture, subluxation, or 
degenerative joint disease.  X-rays of the cervical spine 
showed mild hypertrophic changes in the lower vertebrae.  The 
diagnosis was lumbosacral strain and deconditioning with poor 
back mechanics.  

Finally, during the January 1995 psychiatric examination, the 
veteran reported a history of anxiety disorder without any 
psychiatric treatment or hospitalization.  He currently took 
Xanax.  He was unemployed and lived with his wife.  Other 
complaints included back pain and depression due to 
unemployment.  During the interview, the veteran was 
cooperative but somewhat guarded.  He was oriented in all 
spheres.  He spoke clearly, and his answers were relevant and 
coherent.  Affect covered a full range.  Mood was anxious.  
The veteran did not exhibit psychotic symptoms.  Memory for 
recent and remote events was good.  The diagnosis was 
adjustment disorder with anxious mood.            

Pursuant to the Board's April 1997 remand, the RO contacted 
the veteran in writing in May 1997 and asked him to list the 
disorders he claimed for non-service connected disability 
pension purposes and to provide contact information for 
medical facilities from which he had received recent care for 
those disorders.  The RO sent another letter in January 1998.  
The veteran did not respond to either inquiry.  

The veteran failed to report for VA examinations scheduled in 
March 1998.  


Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  See 
38 U.S.C.A. § 1502(a) (defining permanent and total 
disability).    

There are 3 alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation by rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
if the veteran has a 100 percent schedular evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. 
§ 4.15.  The permanent loss of the use of both hands, of both 
feet, or of 1 hand and 1 foot, or of the sight of both eyes, 
or becoming permanently helpless or permanently bedridden, 
will be considered to be permanent and total disability.  
38 C.F.R. § 4.15.  
  
If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes of he has a lifetime impairment which precludes him 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17(b).  

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b). 

Based on the clinical evidence discussed above, the RO 
determined that the veteran is not permanently and totally 
disabled for pension purposes.  It determined that the 
veteran has the following non-service connected disabilities: 
lumbar strain, 20 percent disabling; adjustment disorder with 
anxiety, 10 percent disabling; hypertension, 0 percent 
disabling; right hip pain, 0 percent disabling; and history 
of gastritis, 0 percent disabling.  The Board will now 
examine the appropriateness of each rating assigned by the 
RO.     

Before addressing the individual claims, the Board offers the 
following observations.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  The Board's choice of diagnostic code will be upheld 
so long as it is supported by explanation and evidence.  
Butts v. Brown, 5 Vet. App. 532 (1993).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where the 
Schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

Lumbar Strain

The veteran's lumbar strain is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5295.  A 20 percent rating is assigned when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  The maximum rating, 40 percent, is 
warranted when lumbosacral strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

In this case, there is no deformity of the spine and no X-ray 
evidence of osteoarthritic changes of the lumbar spine or 
joint space changes.  There is no indication of positive 
Goldthwaite's sign.  Accordingly, the Board does not find 
that the disability picture more nearly approximates the 40 
percent criteria under Code 5295.  38 C.F.R. § 4.7.    

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 20 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, 
ankylosis, Codes 5286 and 5289, or neurological symptoms 
associated with intervertebral disc syndrome, Code 5293.  See 
Butts, 5 Vet. App. at 539.  

The veteran's low back disability could be evaluated under 
Code 5292, limitation of motion of the lumbar spine, which 
provides for a 40 percent rating when limitation of motion is 
severe.  The January 1995 VA examination report shows 
substantial limitation of motion in all planes.  However, 
movement of the lumbar spine is not so restricted as to 
represent severe disability requiring the assignment of a 40 
percent rating.  38 C.F.R. § 4.7.   

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The January 1995 examination report indicates that there was 
objective evidence of pain on all maneuvers.  However, the 
other factors were not addressed.  Because the veteran failed 
to report to the March 1998 VA examination, further 
evaluation of these factors could not be accomplished.  
Considering the limitation of motion with pain on motion, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating 
greater than 20 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.    

Adjustment Disorder with Anxiety

The veteran's adjustment disorder with anxiety is currently 
evaluated as 10 percent disabling under Code 9400, 
generalized anxiety disorder.    

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Because 
the revised regulations expressly stated an effective date 
and contained no provision for retroactive applicability, it 
is evident that the Secretary intended to apply those 
regulations only as of the effective date. Id.  Therefore, in 
view of the effective date rule contained in 38 U.S.C. 
§ 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevented the application, prior to that date, of 
the liberalizing law rule stated in Karnas. Id.  Accordingly, 
the Court held that for any date prior to November 7, 1996, 
the Board could not apply the revised mental disorder rating 
schedule to a claim. Id.    

In this case, the veteran's last VA psychiatric examination 
was performed in January 1995, before the amended regulations 
became effective.  He failed to report for the March 1998 VA 
examination and failed to submit any evidence of psychiatric 
treatment.  Because there is no evidence of change in 
psychiatric status from November 7, 1996, the Board finds no 
basis to address the changes in the regulations for rating 
psychiatric disorders.   

Under the version of the regulations, a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  A 
10 percent rating requires less symptomatology than the 
criteria for the 30 percent, with emotional tension or other 
evidence of anxiety productive or mild social and industrial 
impairment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).

The veteran is married and lives with his wife of more than 
30 years.  The veteran reported having panic when in close 
quarters or when stationary for any period of time.  He also 
experienced panic when under pressure.  The January 1995 VA 
examination was significant only for depression related to 
unemployment and anxious mood.  There was no other evidence 
of psychoneurotic symptoms.  The veteran did not allege, and 
there is no evidence to show, that the psychiatric disorder 
interfered with social relationships or his employment.  
Accordingly, the Board does not find that the psychiatric 
disability picture approximates the criteria for a rating 
greater than 10 percent.  38 C.F.R. § 4.7.        

Hypertension

The RO evaluated the veteran's hypertension as 0 percent 
disabling under 38 C.F.R. § 4.104, Code 7101.   

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  
However, as discussed with reference to psychiatric 
disorders, the amendments may not be applied prior to their 
effective date.  Rhodan, 12 Vet. App. at 57.  Because there 
is no evidence as to cardiovascular status as of or after 
January 12, 1998, due to the veteran's failure to report for 
VA examination or to provide other evidence, the Board finds 
no basis for considering the amended regulations.  

A 10 percent rating is assigned for hypertension when 
diastolic pressure is predominantly 100 or more.  If 
continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum 10 percent rating is in 
order.  38 C.F.R. § 4.104, Code 7107 (in effect prior to 
January 12, 1998).  See 38 C.F.R. § 4.31.  The medical 
evidence of record is negative for any blood pressure reading 
in which the diastolic pressure was 100 or more.  
Accordingly, a zero percent rating under Code 7101 is 
appropriate.      

Right Hip Pain

The RO found that the veteran had right hip pain and assigned 
a 0 percent evaluation under 38 C.F.R. § 4.71a, Code 5299, 
see also 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  VA 
outpatient records are negative for right hip complaints or 
diagnosis.  The January 1995 VA examination is significant 
only for complaints of right hip pain.  There is no other 
evidence or diagnosis of disability.  The Board emphasizes 
that additional evaluation was to be conducted as instructed 
in the April 1997 remand.  However, as the veteran failed to 
report for the examination, there is no additional evidence 
on which to rate any right hip disorder.  Without such 
evidence, the Board cannot conclude that a rating in excess 
of zero percent is in order.     

History of Gastritis

The veteran's history of gastritis is rated as 0 percent 
disabling under 38 C.F.R. § 4.114, Code 7307.  A 10 percent 
rating is in order when the gastritis is chronic, with small 
nodular lesions and symptoms.  See 38 C.F.R. § 4.31.  VA 
records showed complaints of stomach upset with nausea.  The 
December 1993 VA examination report included a reported 
history of gastritis.  However, the examiner recorded no 
associated findings or diagnosis.  During the January 1995 
examination, the veteran reported taking Tagamet for relief 
of stomach problems.  There was no history of ulcer.  
Examination was negative.  There is no diagnosis of record 
other than that provided in January 1995.  The veteran failed 
to respond to requests for additional evidence related to 
this and other claimed disorders.  Absent additional 
information, the Board does not find evidentiary support for 
a disability rating greater than zero percent.     

Conclusions  

In light of the above findings, it is evident that the 
veteran does not have a single, non-service connected 
disability that is totally disabling.  Applying the combined 
ratings table at 38 C.F.R. § 4.25, his combined non-service 
connected disability rating is 30 percent.  Thus, the veteran 
does not have an objective 100 percent disability rating, and 
he does not meet the criteria to be considered for a 
subjective determination of permanent and total disability 
pursuant to 38 C.F.R. § 4.16(a) due to a lifetime impairment 
caused by these disorders.  

Finally, the veteran does not qualify for an extra-schedular 
total disability rating pursuant to 38 C.F.R. § 3.321(b)(2).  
The veteran is 56 years old.  He last worked in July 1990 as 
a sanitation engineer.  He has a high school education with 
one year of college for business administration.  He also has 
training concerning hydraulic and pneumatic hand tools.  
There is no evidence that the veteran is in receipt of Social 
Security disability benefits.  Although the veteran's 
situation may make it more difficult for the veteran to 
pursue employment, the Board does not find that his age, 
disabilities, and work history render him unemployable in all 
occupations that are consistent with his age, education, and 
occupational experience.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (stating that the question of unemployability 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment).  

The Board acknowledges that there no ratings for some 
disorders claimed by the veteran.  This situation was to be 
remedied by a new VA examination ordered in the Board's April 
1997 remand.  However, the veteran failed to report for the 
examinations scheduled in March 1998.  Evidence as to 
diagnosis and severity of the veteran's claimed disorders 
expected from these examinations therefore could not be 
considered.  The Board acknowledges the VA's duty to assist 
the veteran to develop pertinent facts pertinent he submits a 
well grounded claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464, 1469 (1997).  However, the duty to assist the 
veteran is not a one-way street, and the veteran cannot 
remain passive when he has relevant information.  See Wamhoff 
v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
veteran, not a duty to prove his claim while the veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

In summary, the Board concludes that the veteran is not 
entitled to a permanent and total disability rating for non-
service connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17.  The Board 
has considered 38 U.S.C.A. § 5107(b), but does not find that 
there is relative equipoise of the evidence such that doubt 
must be resolved in the veteran's favor.  


ORDER

Entitlement to a permanent and total disability evaluation 
for non-service connected disability pension purposes is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

